MEMORANDUM DECISION                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),                                              08/28/2017, 10:25 am

this Memorandum Decision shall not be                                                       CLERK
                                                                                        Indiana Supreme Court
                                                                                           Court of Appeals
regarded as precedent or cited before any                                                    and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Catherine M. Brownson                                    Curtis T. Hill, Jr.
Coots, Henke & Wheeler, P.C.                             Attorney General of Indiana
Carmel, Indiana
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         August 28, 2017
of the Parent-Child Relationship                         Court of Appeals Case No.
of L.R. (Minor Child)                                    29A02-1704-JT-846
and                                                      Appeal from the Hamilton
                                                         Superior Court
T.S. (Mother)
                                                         The Honorable Steven R. Nation,
Appellant-Respondent,                                    Judge

        v.                                               Trial Court Cause No.
                                                         29D01-1607-JT-855

The Indiana Department of
Child Services,
Appellee-Petitioner.



Bailey, Judge.

Court of Appeals of Indiana | Memorandum Decision 29A02-1704-JT-846 | August 28, 2017               Page 1 of 8
                                                Case Summary
[1]   T.S. (“Mother”) appeals the termination of her parental rights upon the petition

      of the Hamilton County Department of Child Services (“DCS”). Mother raises

      the sole restated issue of whether there was sufficient evidence to terminate her

      parental rights.


[2]   We affirm.



                                Facts and Procedural History
[3]   Mother and C.R. (“Father”)1 had a son, L.R. (“Child”), who was born in

      California on January 16, 2014. When Child was six weeks old, Mother was

      arrested on a charge of burglary. Mother was convicted of the offense, which

      she committed while six months pregnant with Child, and began serving a term

      of imprisonment in California. At some point while Mother was incarcerated,

      Father and Child moved to Indiana.


[4]   In December 2014, when Child was eleven months old, DCS received a report

      alleging that Father had physically abused Child. After substantiating the

      allegations, DCS removed Child from Father’s home and filed a Child in Need

      of Services (“CHINS”) petition on December 30, 2014. At the time, Mother

      remained incarcerated. A few months later, Mother was released to parole,




      1
          Father consented to the termination of his parental rights and does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 29A02-1704-JT-846 | August 28, 2017                     Page 2 of 8
      which meant she could not leave California without permission. While on

      parole, Mother requested that Child be placed with her in California.


[5]   Following a fact-finding hearing on November 4, 2015, the trial court

      adjudicated Child a CHINS. The trial court also held a hearing concerning

      Mother’s request to place Child in California, which it denied. In denying

      Mother’s request, the trial court determined that placement with Mother was

      not in Child’s best interest at the time. The trial court specifically cited a lack of

      pertinent information about Mother’s background and ability to care for Child.


[6]   On December 11, 2015, a dispositional hearing was held, and the trial court

      subsequently ordered Mother to participate in services. Among the ordered

      services, Mother was to complete a parenting assessment and follow all

      recommendations. Mother was also to attend all scheduled visitations with

      Child and maintain weekly contact with the Family Case Manager (“FCM”).


[7]   To facilitate reunification efforts, DCS explored the possibility of placing Child

      with Mother in California by taking steps pursuant to an interstate compact.

      However, Mother was denied the opportunity for interstate placement due to

      her extensive criminal history, which includes a conviction for child cruelty.


[8]   Mother completed the court-ordered parenting assessment, after which it was

      recommended that she participate in weekly video calls with Child. To arrange

      a call, Mother was to contact Child’s foster parents, who were flexible about

      planning calls at times convenient to Mother. Over the ensuing months,

      Mother participated in nine out of twenty-five potential video calls with Child,

      Court of Appeals of Indiana | Memorandum Decision 29A02-1704-JT-846 | August 28, 2017   Page 3 of 8
       missing opportunities because she did not schedule a call, cancelled without

       rescheduling, or did not answer at the planned time. During this time, Mother

       also failed to maintain contact with DCS.


[9]    A permanency hearing was held on June 3, 2016, after which the trial court

       discontinued services due to Mother’s inconsistent participation. The trial court

       also changed the permanency plan to termination of the parent-child

       relationship and adoption. Mother later filed a motion to modify the plan and

       reinstate visitation, and the trial court scheduled a hearing on her motion. The

       trial court twice rescheduled the hearing at Mother’s request, and when Mother

       failed to appear at the eventual hearing, her motion was withdrawn.


[10]   On July 13, 2016, DCS filed a petition to terminate Mother’s parental rights. A

       permanency hearing was held on December 27, 2016, when Child was almost

       three years old, at which Mother appeared telephonically. After the hearing,

       the trial court entered an order terminating Mother’s parental rights.


[11]   This appeal ensued.



                                  Discussion and Decision
[12]   A petition to terminate parental rights must contain certain allegations that

       DCS must then prove by clear and convincing evidence. See Ind. Code §§ 31-

       35-2-4(b)(2), 31-37-14-2. If the trial court finds that those allegations are true,

       then it is obligated to terminate the parent-child relationship. See I.C. § 31-35-2-

       8(a). One such allegation is that “termination is in the best interests of the

       Court of Appeals of Indiana | Memorandum Decision 29A02-1704-JT-846 | August 28, 2017   Page 4 of 8
       child.” I.C. § 31-35-2-4(b)(2)(C). Here, Mother limits her argument to whether

       DCS presented sufficient evidence to support this allegation.


[13]   In determining whether it is in the best interests of a child, the trial court is

       required to look to the totality of the evidence. McBride v. Monroe Cty. Office of

       Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003). “In so doing, the

       trial court must subordinate the interests of the parents to those of the child[].”

       Id. Moreover, “[t]he trial court need not wait until a child is irreversibly

       harmed before terminating the parent-child relationship.” Id.


[14]   We will set aside the judgment of the trial court only if it is clearly erroneous.

       Ind. Trial Rule 52(A). In reviewing for clear error, we apply a two-tiered

       standard of review—that is, we evaluate “whether the evidence clearly and

       convincingly supports the findings” and whether “the findings clearly and

       convincingly support the judgment.”2 In re I.A., 934 N.E.2d 1127, 1132 (Ind.

       2010) (harmonizing the requirements of Trial Rule 52(A) and Indiana Code

       section 31-37-14-2). In conducting our review, “we do not reweigh the

       evidence or judge witness credibility.” Id. We consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Bester v. Lake

       Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005).




       2
         Pursuant to Indiana Code section 31-35-2-8(c), a trial court must enter findings and conclusions when
       terminating a parent-child relationship.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1704-JT-846 | August 28, 2017             Page 5 of 8
[15]   As an initial matter, Mother asks that we disregard certain evidence in our

       sufficiency determination and directs us to certain testimony that she contends

       was erroneously admitted. That testimony—to which Mother raised a hearsay

       objection—related to the intervention of California child services with respect to

       a different child of Mother’s. Yet, Mother did not enter a continuing objection

       and did not object when a different witness later testified that Mother’s

       daughter was “in and out of the system in California,” Tr. Vol. II at 39, and

       that the final time child services was involved, the daughter “aged out” of the

       system without Mother regaining custody. Tr. Vol. II at 43-44. Moreover, the

       underlying CHINS record was admitted without objection, and that record

       contains references to Mother’s child-services history in California.


[16]   Thus, despite Mother’s objection to certain testimony, Mother did not preserve

       a claim of error concerning the admission of cumulative evidence. See Bogner v.

       Bogner, 29 N.E.3d 733, 740 (Ind. 2015) (acknowledging “the general principle

       that objections not contemporaneously raised are waived”). Therefore, even if

       the trial court erred in admitting the specific testimony to which Mother

       objected, any error would be harmless. See T.R. 61 (directing courts to

       disregard harmless error); see also Witte v. Mundy ex rel. Mundy, 820 N.E.2d 128,

       135 (Ind. 2005) (“Error in the admission of evidence may be harmless when the

       evidence is merely cumulative of other properly admitted evidence”).


[17]   Nevertheless, even if we were to disregard Mother’s child-services history, the

       judgment of the trial court is supported by clear and convincing evidence. It is

       undisputed that Mother’s criminal actions led to her incarceration when Child

       Court of Appeals of Indiana | Memorandum Decision 29A02-1704-JT-846 | August 28, 2017   Page 6 of 8
       was six weeks old. We acknowledge that Mother made laudable progress after

       serving her sentence, including obtaining employment and a promotion to a

       managerial role. Mother also participated in the ordered parenting assessment

       and availed herself of all opportunities to visit Child during a two-week trip to

       Indiana. However, despite several positive changes in Mother’s life, Mother

       chose not to consistently develop a relationship with Child—Mother took

       advantage of fewer than half of her ongoing opportunities to interact with

       Child. See Lang v. Starke Cty. Office of Family & Children, 861 N.E.2d 366, 372

       (Ind. Ct. App. 2007) (“[T]he failure to exercise the right to visit one’s children

       demonstrates a ‘lack of commitment to complete the actions necessary to

       preserve [the] parent-child relationship.’” (quoting In re A.L.H., 774 N.E.2d 896,

       900 (Ind. Ct. App. 2002))), trans. denied.


[18]   At the hearing, Mother claimed that she did not attend weekly video calls with

       Child because of her work schedule, but there was contradictory testimony that

       Mother had great flexibility in the timing of those calls—and there were weeks

       at a time when Mother did not inquire about scheduling visitation. The trial

       court reasoned that if Mother cannot consistently participate in short video calls

       with Child, it is “unlikely that Mother will be able to provide consistent care

       and supervision of the Child on a full[-]time basis.” Appellant’s App. Vol. II at

       21. Furthermore, although Mother later made efforts to resume visitation and

       gain custody of Child, Mother failed to appear at the hearing on her motion.


[19]   At the time of the permanency hearing, Child was nearly three years old and

       had interacted with Mother for only a handful of hours. The evidence adduced

       Court of Appeals of Indiana | Memorandum Decision 29A02-1704-JT-846 | August 28, 2017   Page 7 of 8
       at the hearing indicated that Child was bonded to his pre-adoptive foster parents

       and thriving in their care. Further, the Guardian Ad Litem and two FCMs who

       worked on the case recommended terminating the parent-child relationship.


[20]   We conclude that the challenged finding was supported by sufficient evidence.



                                               Conclusion
[21]   DCS presented clear and convincing evidence that terminating the parent-child

       relationship is in Child’s best interests.


[22]   Affirmed.


       Baker, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1704-JT-846 | August 28, 2017   Page 8 of 8